Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 - 13 have been examined in this application.  This communication is the first action on merits.  
Specification
The abstract of the disclosure is objected to because the Abstract recites "A pillow may inserted"  examiner suggest amending to "A pillow may be inserted ".  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 3, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002085233 A to Katsuro (Katsuro hereafter) in view of CN 212972551 U to Guo (Guo 1st reference hereafter)
As per claim 1, Katsuro teaches A method of making a hygienic disposable pillow protector (see Abstract), the method comprising: folding a pillow protector material (see 10—Fig.1a) to define a first surface and a second surface (see annotated Fig.2), and to also define a closed end (see annotated Fig.2) and an open end that is opposite the closed end (see annotated Fig.2), the pillow protector material being aligned to further define two unsealed edges (see annotated Fig.2) ; applying a first strip of double-sided adhesive tape; and applying a second strip of double-sided adhesive tape (see 11—Fig.1b: first & second strip of double-sided adhesive tape).

    PNG
    media_image1.png
    425
    824
    media_image1.png
    Greyscale

Katsuro does not teach; sealing the unsealed edges of the pillow protector material by ultrasonic welding or bonding to define two sealed edges extending from the closed end to the open end to thereby define an opening sized to enable insertion of pillow into the disposable pillow protector.
Guo 1st reference teaches sealing the unsealed edges of the pillow protector material by ultrasonic welding or bonding to define two sealed edges (see pg.1: "two sides respectively the pillowcase main body is provided with an ultrasonic fixing seal;") extending from the closed end to the open end to thereby define an opening sized to enable insertion of pillow into the disposable pillow protector (see 2—Fig.1).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Katsuro with the teachings of Guo 1st reference with the motivation of preventing mites, dust and other unwanted particles from entering the pillow protector (see page.1 "The utility model claims an anti-mite pillow sleeve with new sealing structure, the whole pillow is sealed, dust-proof, acarid-proof, can effectively isolate the mite and dust, the utility model has simple structure, reasonable setting, low manufacturing cost and so on.").
As per claim 2, Katsuro, as modified teaches The method of claim 1 wherein the second surface extends beyond the first surface at the open end by a margin (see annotated Fig.2: on page 5), and wherein the first strip of double-sided adhesive tape is applied to the margin (see annotated Fig.1: on page 5).

    PNG
    media_image2.png
    416
    1047
    media_image2.png
    Greyscale

As per claim 3, Katsuro as modified teaches The method of claim 2 wherein applying the second strip of double-sided adhesive tape comprises spacing the second strip of double-sided adhesive tape apart from the first strip of double-sided adhesive tape.(see annotated Fig.1:above )
As per claim 6, Katsuro as modified teaches The method of claim 1 further comprising inserting a pillow through the opening (see page 1: "The pillow cover 31 is in the form of a bag made of a plain cotton fabric, and the pillow 30 is inserted through the opening of the bag").
As per claim 9, Katsuro as modified teaches A disposable pillow protector comprising: a pillow protector material (see Abstract: ) folded to define a first surface and a second surface (see annotated Fig.2: on page 3), and to also define a closed end (see annotated Fig.2: on page 3) and an open end that is opposite the closed end (see annotated Fig.2: on page 3), the pillow protector material being aligned to further define two unsealed edges (see annotated Fig.2: on page 3); a first strip of double-sided adhesive tape; and a second strip of double-sided adhesive tape (see 11—Fig.1b: first and second strip of double sided tape).
Katsuro does not teach; two sealed edges that are sealed by ultrasonic welding or bonding 
and that extend from the closed end to the open end to thereby define an opening sized to enable insertion of pillow into the disposable pillow protector.
Guo 1st reference teaches; two sealed edges that are sealed by ultrasonic welding or bonding (see pg.1: two sealed edges) and that extend from the closed end to the open end to thereby define an opening sized to enable insertion of pillow into the disposable pillow protector (see 2—Fig.1).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Katsuro with the teachings of Guo 1st reference with the motivation of to prevent mites, dust an other unwanted particles from entering the pillow (see page.1 "The utility model claims an anti-mite pillow sleeve with new sealing structure, the whole pillow is sealed, dust-proof, acarid-proof, can effectively isolate the mite and dust, the utility model has simple structure, reasonable setting, low manufacturing cost and so on.").
As per claim 10, Katsuro as modified teaches The disposable pillow protector of claim 9 wherein the second surface extends beyond the first surface at the open end by a margin (see annotated Fig.1: on page 5), and wherein the first strip of double-sided adhesive tape is applied to the margin (see annotated Fig.1: on page 5).
As per claim 11, Katsuro as modified teaches The disposable pillow protector of claim 10 wherein the second strip of double- sided adhesive tape is spaced apart from the first strip of double-sided adhesive tape (see annotated Fig.1: on page 5 ).

Claim(s) 4,5,12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002085233 A to Katsuro  in view of CN 212972551 U to Guo in further view of CN 212415370 U to Guo (Guo 2nd reference hereafter).
As per claim 4, Katsuro modified by Guo teaches The method of claim 1.
 Katsuro nor Guo 1st reference teach wherein the pillow protector material is composed of three or more layers of spunbond non-woven filtration fabric.
Guo 2nd reference teaches wherein the pillow protector material is composed of three or more layers of spunbond non-woven filtration fabric (see Claim 1).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Katsuro and Guo 1st reference with the teachings of Guo 2nd reference with the motivation of providing a fabric that can be made with low manufacturing cost (see Abstract).
As per claim 5, Katsuro nor Guo 1st reference teach The method of claim 4 wherein the fabric is water-impermeable, water-repellent, antimicrobial and breathable.
Guo 2nd reference teaches wherein the fabric is water-impermeable, water-repellent, antimicrobial and breathable (see Abstract: The PTFE nano-film pillowslip of the utility model, PTFE nano-film aperture reaches 0.1um, which can effectively isolate the mite, mildew, bacteria, acarid dust out not to sweat, at the same time, the middle nano-film is ventilate, nano-molecule is very fine, completely can prevent mite dust and water).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Katsuro and Guo 1st reference with the teachings of Guo 2nd reference with the motivation of providing a fabric that would isolate bacteria mites and dust to further provide comfort to the user (see Abstract ).
As per claim 12, Katsuro modified by Guo 1st reference teaches The disposable pillow protector of claim 9. 
Katsuro nor Guo 1st reference teach wherein the pillow protector material is composed of three or more layers of spunbond non-woven filtration fabric.
Guo 2nd reference teaches, wherein the pillow protector material is composed of three or more layers of spunbond non-woven filtration fabric (see Claim 1).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Katsuro and Guo 1st reference with the teachings of Guo 2nd reference with the motivation of providing a fabric that can be made with low manufacturing cost (see Abstract).
As per claim 13, Katsuro nor Guo 1st reference teach The disposable pillow protector of claim 12 wherein the fabric is water- impermeable, water-repellent, antimicrobial and breathable.
Guo 2nd reference teaches wherein the fabric is water- impermeable, water-repellent, antimicrobial and breathable (see Abstract).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Katsuro and Guo 1st reference with the teachings of Guo 2nd reference with the motivation of providing a fabric that would isolate bacteria mites and dust to further provide comfort to the user (see Abstract).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002085233 A to Katsuro  in view of CN 212972551 U to Guo CN 212972551 U to Guo in further view JP H09252903 A to Yukio (Yukio hereafter).
As per claim 7, Katsuro modified by Guo teaches The method of claim 6.
Katsuro nor Guo 1st reference teach folding the first strip of double-sided adhesive tape onto the first surface to create a sealed folded seam.
Yukio reference teaches folding the first strip of double-sided adhesive tape onto the first surface (see 1—Fig.2:  first strip of double-sided adhesive tape onto the first surface (3)) to create a sealed folded seam (see examiner note).
 Note: The examiner defines a seam as line or grove, or ridge formed by the abutment of edges as defined by Merriam Webster. The examiner again relies on Merriam Webster  Dictionary to define folded as to lay one part onto another. The examiner notes that element 1—Fig.2 forms a line when applied onto the first surface (3) as shown in Fig.2 of Yukio.

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Katsuro and Guo 1st reference with the teachings of Yukio  with the motivation of retaining the pillow so that the user does not experience discomfort during their sleep(see Abstract "PROBLEM TO BE SOLVED: To provide a pillowcase which fits pillows of different sizes and which is not easily come off the head when turning over in sleep. SOLUTION: A pillow 3 is fixed by enveloping in a pillowcase 5. The pillowcase 5 is held down firmly by the body and the pillow 3 does not move.").
As per claim 8, Katsuro nor Guo 1st reference teach The method of claim 7 further comprising folding the sealed folded seam a second time onto the second strip of double-sided adhesive tape to doubly seal the opening of the disposable pillow protector.
Yukio reference teaches folding the sealed folded seam a second time onto the second strip of double-sided adhesive tape (see 4—Fig.2: first strip of double-sided adhesive tape (1) folded onto second strip of double-sided adhesive tape (2) ) to doubly seal the opening of the disposable pillow protector (see para [0005]: "The pillow cover (5) is rolled in the direction of the arrow (4), and the magic tape (1) and the magic tape (2) are inserted.").
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Katsuro and Guo 1st reference with the teachings of Yukio with the motivation of retaining the pillow so that the user does not experience discomfort during their sleep (see Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/30/2022

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673